DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US Pub No 2016/0326948).
In regard to claim 7, 
Takano discloses a heat exchange device for performing heat exchange of intake air of an internal combustion engine (See Title), the heat exchange device comprising:
a heat exchange part (31, see Figs 1 and 2) configured to exchange heat between a heat medium (cooling water in circulation path 46) introduced into the heat exchange part (via 42) and intake air passing through the heat exchange part (from 22c to 23, see especially Fig 2);
an intake air inlet portion (22c) configured to perform control of the intake air passing through the heat exchange part (generally guiding air to the heat exchanger inlet 22a);
an air intake pipe (22) in which the intake air inlet portion (22c) is provided; and
a collector part (housing 21) configured to temporarily store the intake air,
wherein the intake air flows from the air intake pipe (22) into the heat exchange part (31) via the collector part (21, the air leaving pipe 22, flows into housing 21, and then through the “fins” or passages of 31),
the heat exchange part (31) and the collector part (21) have a lengthwise direction (extending in the “right” as seen in Fig 2) in a direction in which cylinders (#1-#6) are arranged in the internal combustion engine (see Fig 2),
the air intake pipe (22) causes the intake air that has passed through the intake air inlet portion to drift in a region from center toward one end side in the lengthwise direction of the heat exchange part due to curvature of the air intake pipe (as air is introduced into one side of housing 21, it will curve around the inlet 22a and drift or flow to the “right” as seen in Fig 2, past the center of housing 21 and to the far side),
a heat medium introduction port (42) of the heat exchange part and the intake air inlet portion are provided at positions opposing each other with respect to the heat exchange part (22c, along with 22b and 22a being located generally to the “left” of the center of heat exchanger 31, and element 42 being located generally to the “right”, see Fig 2),
the heat medium introduction port (42) is provided on the one end side (“right”) in the lengthwise direction of the heat exchange part (located at the far right as seen in Fig 2), and
the intake air inlet portion causes the intake air to flow into the collector part from the other end side (“left”) in the lengthwise direction of the heat exchange part (see Fig 2).
Takano does not positively disclose wherein the “intake air inlet portion” (considered to be section 22c of pipe 22) comprises an intake air control valve. However, Examiner takes Official Notice that it is ubiquitously known throughout the art to configure intake systems with control valves or throttle valves upstream of the intake manifold or plenum to meter air delivered thereto, and that it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the system of Takano with such a valve in the piping (i.e. 22c) upstream of manifold inlet 22a.
In regard to claim 8, Takano modified supra discloses the device of claim 7, wherein the heat medium introduction port (42) and a heat medium outlet (41) of the heat exchange part (31) are provided at positions opposing each other with respect to the heat exchange part (see Figs 1 and 2, elements 42 and 42 being located at the far right and left of element 31).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes Iwasaki (US Pub No 2012/0018127) which discloses a feature similar to that found in claim 9: “wherein the heat exchange part performs heat exchange between the intake air and each heat medium flowing through heat medium circuits of two systems”. However, Examiner notes that Iwasaki fails to disclose many of the structural features found in claim 7; additionally, it is not readily apparent that it would be obvious to modify Takano with such a feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747